NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE MARTIN ZAMORA ELIAS, AKA                   No.    18-70377
Martin Zamora,
                                                Agency No. A077-368-101
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Jose Martin Zamora Elias, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review questions of law de novo,

Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that

deference is owed to the BIA’s determination of the governing statutes and

regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review

for substantial evidence the agency’s factual findings. Zehatye v. Gonzales, 453

F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for review.

      The agency did not err in finding that Zamora Elias failed to establish

membership in a cognizable social group. See Reyes v. Lynch, 842 F.3d 1125,

1131 (9th Cir. 2016) (in order to demonstrate membership in a particular group,

“[t]he applicant must ‘establish that the group is (1) composed of members who

share a common immutable characteristic, (2) defined with particularity, and (3)

socially distinct within the society in question.’” (quoting Matter of M-E-V-G-, 26

I. & N. Dec. 227, 237 (BIA 2014))). Substantial evidence supports the agency’s

determination that Zamora Elias otherwise failed to establish that any harm he

experienced or fears in Mexico was or would be on account of a protected ground.

See Molina-Morales v. INS, 237 F.3d 1048, 1052 (9th Cir. 2001) (harm based on

personal retribution is not persecution on account of a protected ground). Thus,

Zamora Elias’s asylum and withholding of removal claims fail.

                                         2                                      18-70377
      Substantial evidence also supports the agency’s denial of CAT relief because

Zamora Elias failed to show it is more likely than not that he would be tortured by

or with the consent or acquiescence of the Mexican government. See Zheng v.

Holder, 644 F.3d 829, 835-36 (9th Cir. 2011) (claims of possible torture remain

speculative).

      PETITION FOR REVIEW DENIED.




                                         3                                   18-70377